Citation Nr: 0729276	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depressive disorder with psychotic features, paranoid 
personality disorder.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric condition that was incurred in service.  In 
support, he reports that his condition began after being 
knocked unconscious during a live fire training exercise 
while on active duty.

The record shows that in an unappealed May 1988 rating 
decision, the RO denied this claim on the grounds that the 
veteran's service medical records, including the separation 
examination, were negative for any nervous condition.  During 
the course of this appeal, the veteran was not provided 
notice letters informing him of the bases for the prior 
denial and the evidence needed to reopen this claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, this 
issue must, unfortunately, be remanded.  

In an April 1988 statement, the veteran's spouse reported 
that she was his representative "in his Social Security."  
The statement indicates that the veteran had significant 
psychiatric impairment and it is unclear whether he applied 
for or was receiving disability benefits from the Social 
Security Administration (SSA).  Because SSA records are 
potentially relevant to the Board's determination as to 
whether new and material evidence has been received since the 
May 1988 rating decision, VA is obliged to attempt to obtain 
and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For this reason as 
well, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request, directly from 
the SSA, complete copies of any 
determination on a claim for disability 
benefits from that agency, together with 
the medical records that served as the 
basis for any such determination.  All 
attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
veteran must be informed in writing.

2.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  The letter must also state 
the basis of the prior denial (May 1988) 
and indicate what evidence is necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

3.  Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




